Citation Nr: 0911452	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for colon cancer and 
diverticulitis, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (2002) for hepatitis C, as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1966 to 
March 1970.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina, which denied the 
Veteran's claims of service connection for colon cancer and 
diverticulitis, claimed as a result of exposure to 
herbicides, service connection for hepatitis C, and 
entitlement to compensation for hepatitis C under 38 U.S.C.A. 
§ 1151.  

The Board notes that, although the claim for hepatitis C was 
identified on the title page of that decision as being one 
for service connection, it is clear from the text of that 
decision that the claim was adjudicated both for service 
connection and for compensation under 38 U.S.C.A. § 1151.  
This is consistent with the Veteran's contentions, and the 
issue has been broadened on the title page to encompass both 
theories of entitlement.

In December 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the St. Petersburg, 
Florida RO.  A transcript of that proceeding has been 
associated with the claims folder.

During the hearing, the Veteran withdrew his request for 
service connection for a left ear hearing loss.  As the 
Veteran has withdrawn his appeal of that issue, this matter 
is not currently before the Board.

The issues of entitlement to service connection for hepatitis 
C, and entitlement to compensation for hepatitis C under 
38 U.S.C.A. § 1151, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record establishes that 
colon cancer and diverticulitis did not manifest in service, 
and greater weight of probative evidence is against finding 
that the disabilities are related to any in-service injury or 
disease, including herbicide exposure during service in 
Thailand.


CONCLUSION OF LAW

Neither colon cancer, nor diverticulitis were incurred in, or 
aggravated by service, nor may colon cancer or diverticulitis 
be presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service personnel records, service treatment 
records, VA medical center ("VAMC") treatment records and 
records from the Social Security Administration ("SSA").  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and added to the claims 
folder.

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence or symptoms of a current 
disability; evidence establishing that an event, injury, or 
disease occurred in service, or a disease manifested during 
an applicable presumptive period; and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that an examination is not needed in this 
case for the Veteran's claim of service connection for colon 
cancer and diverticulitis, as there is no competent evidence 
suggesting an association between the claimed disabilities 
and service, or a service-connected disability.

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as will be discussed in greater detail 
below, the Board finds that the Veteran has not provided lay 
testimony suggesting the onset of any symptoms while on 
active duty.  Thus, there is no continuity of symptomatology 
as contemplated by the Court in Charles.  

Furthermore, while the Veteran has argued that his claimed 
colon cancer and diverticulitis are the result of herbicide 
exposure in service, even if such exposure is presumed, a lay 
person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as linking a 
disease to exposure to Agent Orange.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the lay opinions of 
the appellant or those of his representative serve to 
establish any association between the Veteran's claimed 
condition and his military service.  As there is no other 
competent evidence suggesting any association with service, 
the Board finds that an examination is not warranted under 
the criteria set forth in McLendon.  See Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  They also 
provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary of the Veterans Affairs (the "Secretary") 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or service in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

As an initial matter, the Board notes that VA regulations do 
not provide presumptive service connection for either colon 
cancer or diverticulitis based on exposure to herbicides.  38 
C.F.R. § 3.307, 3.309.  The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).  
Accordingly, even if exposure to herbicides was presumed, 
service connection for colon cancer and diverticulitis on a 
presumptive basis would not be warranted.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In this case, the Veteran contends that his colon cancer and 
diverticulitis are the result of exposure to the herbicide 
Agent Orange while serving with the United States Air Force 
on active duty service in Thailand.  (See Veteran's letter, 
October 2004.)  Specifically, he claims that he "may" have 
been exposed to Agent Orange on a flight deck in Thailand 
where he handled outside fuel tanks on airplanes that had 
flown missions over Vietnam.  (See Board hearing transcript, 
December 2008.)   During his December 2008 Board hearing, the 
Veteran also testified that he had diverticulitis possibly as 
a result of ingesting contaminated food and water in 
Thailand.  

As an initial matter, the Board notes that the Veteran's DD 
214 indicates that his active military service began in July 
1966.  His service personnel records confirm his presence in 
Thailand, as they indicate that he served in Thailand from 
March 1969 to March 1970.  His service medical records also 
show that he received medical attention on several occasions 
at the USAF Dispensary at Udorn Air Force Base in Thailand.

With regard to the Veteran's service in Thailand, the Board 
notes that the United States Department of Defense ("DoD") 
has identified American Air Forces bases in Thailand where 
Agent Orange was used around the perimeters during the 
Vietnam era.  VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
Demilitarized Zone in Korea.  VA's Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(n) directs that a detailed statement of the 
veteran's claimed herbicide exposure, including the 
approximate dates, location and nature of the exposure, be 
provided to VA in order that it may attempt to verify the 
claimed exposure with DoD.  However, even if such exposure is 
verified, service connection is not automatic.  Rather, a 
decision whether to grant service connection must be made in 
accordance with the evidence and applicable law.  

In light of these manual provisions, the Board has considered 
whether additional development should be undertaken to 
determine whether or not herbicides were used at Udorn Air 
Force Base in Thailand.  However, as will be discussed in 
detail below, there is no competent evidence relating the 
claimed disabilities to herbicide exposure in service.  
Therefore, even if exposure was presumed, the preponderance 
of the evidence would remain against the claim.  
Consequently, the Board finds that additional development to 
clarify whether or not the veteran was exposed is not 
necessary.

In this regard, the Board notes that the Veteran's March 1966 
pre-induction medical examination report reveals no history 
or diagnosis of colon cancer or diverticulitis.  Similarly, 
his service treatment records are void of any complaints of, 
treatment for, or diagnoses of either of the conditions, or 
for any gastrointestinal or digestive problems.  Moreover, 
his January 1970 service separation examination report only 
indicates a history of in-service problems with a deviated 
septum, hay fever and back pain; at that time, he denied any 
other significant history.  

A review of the Veteran's post-service treatment records 
indicates that he was never treated for, or diagnosed with 
any lower intestinal problems until April 2003, when he 
underwent a colonoscopy for rectal bleeding.  During the 
procedure, several polyps were detected and removed.  The 
diagnosis was polypoid mass of the colon, along with 
pedunculated colon polyps.  VAMC treatment records reveal 
that in May 2003, he underwent surgery to remove a 
tubulovillous adenoma (a large polyp with the potential to 
become malignant).  In August 2004, he was hospitalized for a 
small bowel obstruction, which was resolved with conservative 
treatment after he refused surgical intervention.  However, 
there is no competent medical evidence to suggest that these 
disorders were in any way related to, or caused by the 
Veteran's military service.  

It is further noted that, despite the Veteran's contention 
that he was treated for colon cancer and diverticulitis, it 
is unclear whether he was ever actually diagnosed with these 
diseases.  A review of his VAMC treatment records shows that 
he was admitted in August 2004 for treatment of a small bowel 
obstruction.  In the Discharge Summary, and in other 
subsequent treatment records, it was noted that he was 
"status post" colon cancer.  However, an April 2003 report 
does indicate that he underwent a colonoscopy to determine 
the cause of rectal bleeding, which revealed a pedunculated 
polyp and colonic mass.  In May 2003, he underwent a low 
anterior resection and colonoscopy with snare polypectomy 
times two.  It was noted that he had a sigmoid stricture with 
a sigmoid rectal fistula, and that a polyp was also 
visualized near the stricture.  Ultimately, he was found to 
have tubulovillous adenoma, which refers to a large polyp 
with the potential to become malignant.  Treatment records 
related to those procedures do not show specific diagnoses of 
either diverticulitis or colon cancer, and a gastroenterology 
note dated August 21, 2004 indicates that he underwent a 
sigmoid colon resection in May 2003, but does not make any 
references to his ever being diagnosed with cancer.  

The Veteran has claimed that his VA colorectal surgeon, Dr. 
C.M., discovered and treated him for the condition.  (See 
statement, July 2004.)  However,  it must be noted that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

In any event, there is no competent evidence of record that 
the Veteran developed either colon cancer or diverticulitis, 
or the tubulovillous adenoma and other problems discussed 
above, as a result of having been exposed to herbicides in 
Vietnam.  While the Veteran is not precluded from 
establishing direct service connection for these disabilities 
(Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)), his 
treatment records during service do not include a diagnosis 
of the claimed conditions or any other gastrointestinal 
disorders, nor has the Veteran offered any competent medical 
opinions relating such disorders to service.  

The Board also notes that the Veteran was not diagnosed with 
any colon-related problems until 2003, more than 30 years 
after service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first documented treatment of record 
is evidence that weighs against his claim.  

The Board has considered the Veteran's lay assertions that he 
developed colon cancer or diverticulitis as a result of 
exposure to Agent Orange during active duty service.  In this 
regard, the Board notes that individual claimants are 
considered competent to testify to matters that "lend[] 
[themselves] to observation by a lay witness."  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, in this 
instance, the Veteran has not indicated that he experienced 
symptoms during service and continually thereafter.  While 
the Veteran may sincerely believe that he developed colon 
cancer or diverticulitis as a result of his exposure to 
herbicides during active service or food poisoning, as 
previously discussed, he has not been shown to have any 
medical training, and thus is not competent to provide an 
opinion relating to medical causation and etiology that 
requires medical expertise and/or a clinical examination by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As a result, his assertions do not 
constitute competent medical evidence that the claimed 
disabilities were caused by, or were otherwise related to his 
military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for colon cancer and diverticulitis, to include as 
a result of herbicide exposure; the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for colon cancer and diverticulitis, to 
include as a result of exposure to herbicides is denied.


REMAND

The Veteran has been diagnosed with hepatitis C and has 
advanced two possible theories of entitlement.  First, he 
contends that he was exposed to the hepatitis C virus 
("HCV") in 1969 during active duty service in Thailand 
through unprotected sex.  (See VA Form 4138, May 2004; VAMC 
treatment record, January 2004.)  He specifically claims that 
his VAMC physician told him that his type of hepatitis C is 
found only in Southeast Asia and that he was exposed to the 
HCV between 1969 and 1970.  (See claim, July 2004.)  He 
argues that VA's failure to contact him "immediately" with 
his test results was "unconscionable," put him at greater 
risk and was a "lack of consideration for [his] health and a 
lack of professional courtesy."  Id.  In additional, he 
claims that two months into treatment for the disorder, he 
was forced to resign from his job because the "stress" from 
his medication forced him to choose peace of mind over 
income.  Id.  He further states that during a routine visit 
to the VAMC in September 2003, he was informed that an August 
2003 laboratory result indicated that he had hepatitis C, as 
well as hepatitis B.  He says that he is somewhat skeptical 
about the etiology of his hepatitis C, and claims that it is 
"more than coincidental" that the virus appeared less than 
three months after his surgery to remove colon polyps.  As 
such, he contends that VA committed medical malpractice and 
exposed him to the HCV during his May 2003 colon surgery.  
Id.

After a thorough review of the claims folder, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of the Veteran's claims.

A review of the Veteran's service treatment records reveals 
that he was never diagnosed with, or received treatment for 
acute or chronic hepatitis C, or any other type of hepatitis 
during active service.  Following service, VAMC treatment 
notes indicate that he was diagnosed with the HCV in August 
2003 and began receiving treatment with medication in January 
2004.  (See VAMC treatment record, January 2004.)  The 
treatment note indicates that he acquired the disease in 1969 
through unprotected sex.  It further states that the Veteran 
had no tattoos and received no intravenous blood 
transfusions, but did snort cocaine and use IV drugs for 
several months in 1970.  

It is unclear whether the statement that the Veteran acquired 
hepatitis C during unprotected sex in 1969 was the opinion of 
the provider, or simply a recitation of the Veteran's on lay 
statement concerning the etiology of the disorder.  In any 
event, in determining whether the duty to assist requires 
that a VA medical examination be provided, or medical opinion 
obtained with respect to a Veteran's claim for service 
connection, one of the requirements is that there be an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the Veteran's 
current hepatitis C began during service or is related to an 
injury, medical procedure, or some other incident of service 
is necessary to adjudicate the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  See Charles, supra; 
see also 38 C.F.R. § 3.159(c)(4) (2008) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  The requirement under 
the VCAA for warranting a VA examination, that the evidence 
"indicates" that the Veteran's disability "may" be 
associated with the Veteran's service, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, 
per 38 C.F.R. § 3.159(c)(4), the Board finds that a medical 
opinion is necessary to determine whether the Veteran's 
hepatitis C had its onset in service.  See also Charles v. 
Principi, 16 Vet. App. 370 (2002).

With regard to the Veteran's claim for compensation under 
38 U.S.C.A. § 1151, the Board notes that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
this case, the claim of service connection for hepatitis C is 
intertwined with the claim for compensation under 38 U.S.C.A. 
§ 1151, in that a favorable resolution to one claim would 
moot the other. Consequently, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 must also be remanded 
to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records 
relating to the Veteran.

2.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination with any 
diagnostic tests deemed necessary.  The 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the Veteran's 
hepatitis C is related to his military 
service, to include sexual contact while 
on active duty.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the disease 
was the result of negligence or some 
similar instance of fault on the part of 
VA.  The Veteran's complete claims must be 
provided to the examiner in conjunction 
with the review, and the examiner must 
review the complete record, including the 
Veteran's service treatment records, and 
specifically state that the complete 
record has been reviewed.  

The examiner is also advised that the term 
"at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  Any 
and all opinions must be accompanied by a 
complete rationale.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be  
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if necessary, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


